Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 7, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00884-CV
____________
 
IN RE BILLY HOLMES a/k/a BILLY RICHARDS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 26, 2008, relator, Billy Holmes a/k/a Billy Richards, filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Jim Wallace, presiding judge of the 263rd District Court of Harris
County, to file his petition for writ of mandamus in which the Texas Board of
Pardons and Paroles is named as the respondent.  




Relator
has the burden of providing this court with a sufficient record to establish
his right to mandamus relief.  Walker v. Price, 827 S.W.2d 833, 827
(Tex. 1992).  Relator has not provided this court with a sworn or certified
record.  See Tex. R. App. P. 52.7(a) (requiring certified or sworn copy
of every document material to the claim for relief).  
Moreover,
relator has not filed an affidavit of indigence with his petition as required
under Rule 20.1 of the Texas Rules of Appellate Procedure.  See Tex. R.
App. P. 20.1 (providing party may proceed without advance payment if he files
an affidavit of indigence); In re Grable, No. 14-04-00779-CV, 2004 WL
1946 136, at *1 (Tex. App.CHouston [14th Dist.] Sept. 2, 2003, orig. proceeding) (mem.
op.) (AWe are not required to rule on
matters unless a filing fee has been paid or a proper affidavit of indigence
has been filed.@).  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 7, 2008.
Panel consists of Justices Yates,
Seymore, and Boyce.